Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's submission filed 07/31/2022 has been entered.  Claims 1-20 are pending.  The examiner has considered the new presentation of claims and applicant's arguments in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are patentable for the reasons set forth in this Office action:
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: xxx.
As argued by applicant, the prior cited references are silent with respect authenticating a user by comparing an image of the user sitting in a driver seat of the vehicle taken by a camera of the vehicle with an image of the user extracted from an image of the user's identification card previously captured using a camera of a portable device of the user submitted while creating a vehicle sharing account, as recited by claim 1, in combination with the additionally recited features.
Newly cited Wunsche (US 11,386,678) discloses the recited features, but does not qualify as prior art under 35 USC 102 or 103. Wunsche claims similar limitations of determining if an image of the user sitting in a driver seat of the vehicle taken by a camera of the vehicle matches an image of the user extracted from an image of the user's identification card previously captured using a camera of a portable device of the user submitted while creating a vehicle sharing account, but does not expressly claim authentication.  Wunsche claims adjusting vehicle settings in claims 9 and 18, but Wunsche does not claim the limitations of 
-in response to the user being authenticated, the adjustment based on heights of the user in instant claims 1-2 and 11-12;
-in response to the user being authenticated, obtaining audio settings and displaying GUI elements based on the settings in instant claims 3-6 and 13-16;
-in response to the user being authenticated, obtaining climate settings and adjusting temperature or fan speed of a climate control system based on the settings in instant claims 7 and 17.;
-in response to the user being authenticated, obtaining navigation settings and displaying GUI elements based on the settings in instant claim 8-9 and 18-19; and
-in response to the user being authenticated, establishing a Bluetooth communication link between a portable device of the user and the vehicle in instant claims 10 and 20.  
Therefore, double patenting rejection is not appropriate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571)272-3058. The examiner can normally be reached M-F 730-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWIN C. HOLLOWAY III/
Primary Examiner
Art Unit 2683



/EDWIN C HOLLOWAY III/Primary Examiner, Art Unit 2683